Opinion by
Head, J.,
The record presents but two assignments of error which may be practically considered as one. The very able argument of counsel for appellant seeks to establish the single proposition that the learned trial judge should have directed a verdict for the defendant, or, failing in that, should thereafter have entered judgment for the defendant notwithstanding the verdict. In passing upon a motion for such judgment, the court below was of course required to review the whole of the testimony in order to determine whether or not the plaintiff had presented such a case as would demand or justify its submission to the jury. But in so doing he of necessity must consider the evidence from the angle most favorable to the plaintiff. If there was evidence which, taken by itself and accepted by the jury as credible, would have furnished a proper foundation for a verdict in favor of the plaintiff, then it was the duty of the trial judge to submit the case to the jury. And this would be none the less true even if there were other portions of the plaintiff’s testimony which in turn, taken alone and adopted by the jury, ought to have led to a different conclusion.
The learned trial judge, in his opinion refusing to enter judgment for the defendant n. o. v., has in our opinion so analyzed and collated the testimony of the plaintiff’s *183witnesses as to convince us that he could not properly have done otherwise than he did. For us to attempt here to again review that evidence would serve no good purpose. We think it sufficient for us to say that having carefully gone over the opinion of the court below,-in the light of all of the testimony, we are satisfied the conclusion he reached is the correct one. The assignments of. error must therefore be dismissed.
Judgment affirmed.